ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-080, concluding that KSENIA Y. PROSKUR-CHENKO, formerly of ELIZABETH, who was admitted to the bar of this State in 2008, and who has been suspended from the practice of law since May 4, 2016, should receive no additional discipline for violating RPC 1.15(b) (failure to promptly deliver funds to a client or third person), RPC 8.1(b) and Rule 1:20— 3(g)(failure to respond to a lawful demand for information from a disciplinary authority and failure to cooperate in an ethics investigation);
*467And the conclusion of the Disciplinary Review Board having been based on the Board’s determination that respondent’s unethical conduct occurred during the period within which respondent’s previous violations occurred, and having further determined that respondent should be required to disburse the $625.27 owed to the party in the James matter;
And good cause appearing;
It is ORDERED that no additional discipline be imposed for respondent’s unethical conduct in DRB 16-080; and it is further ORDERED that KSENIA Y. PROSKURCHENKO shall disburse the $625.27 owed in the James matter within forty-five days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.